Exhibit 10.1

 

STOCK OPTION AGREEMENT

 

This Stock Option Agreement (this “Agreement”) is made and entered into as of
[__] 2019 by and between Jerrick Media Holdings, Inc., a Nevada corporation (the
“Company”) and Andrew Taffin, an individual (the “Grantee”).

 

Grant Date: ____________________________________

 

Exercise Price per Share: __________________________

 

Number of Option Shares: _________________________

 

Expiration Date: _________________________________

 

1. Grant of Option.

 

1.1 Grant; Type of Option. The Company hereby grants to the Grantee an option
(the “Option”) to purchase the total number of shares of common stock, par value
$0.001 per share (the “Common Stock”), of the Company equal to the number of
Option Shares set forth above, at the Exercise Price set forth above.

 

2. Exercise Period; Vesting.

 

2.1 Vesting Schedule. The Option shall be fully vested as of the date hereof.

 

2.2 Expiration. The Option will expire on the Expiration Date set forth above,
or earlier as provided in this Agreement.

 

3. Manner of Exercise.

 

3.1 Election to Exercise. To exercise the Option, the Grantee (or in the case of
exercise after the Grantee’s death or incapacity, the Grantee’s executor,
administrator, heir or legatee, as the case may be) must deliver to the Company
an executed stock option exercise notice, in the form attached hereto as Exhibit
A (the “Exercise Notice”).

 

3.2 Payment of Exercise Price. The entire Exercise Price of the Option shall be
payable in full at the time of exercise to the extent permitted by applicable
statutes and regulations, either:

 

(a) in cash or by certified or bank check at the time the Option is exercised;

 

(b) through a “cashless exercise program” established with a broker;

 

(c) by any combination of the foregoing methods; or

 

(d) in any other form of legal consideration that may be acceptable to the
Company.

 

3.3 Issuance of Shares. Provided that the Exercise Notice and payment are in
form and substance satisfactory to the Company, the Company shall issue the
shares of Common Stock, registered in the name of the Grantee, the Grantee’s
authorized assignee, or the Grantee’s legal representative, and shall deliver
certificates representing the shares with the appropriate legends affixed
thereto.

 



-1-

 

 

4. Transferability. The Option is not transferable by the Grantee other than to
a designated beneficiary upon the Grantee’s death or by will or the laws of
descent and distribution, and is exercisable during the Grantee’s lifetime only
by him or her. No assignment or transfer of the Option, or the rights
represented thereby, whether voluntary or involuntary, by operation of law or
otherwise (except to a designated beneficiary upon death or by will or the laws
of descent or distribution) will vest in the assignee or transferee any interest
or right herein whatsoever, but immediately upon such assignment or transfer the
Option will terminate and become of no further effect.

 

5. Adjustments. If the Company, at any time while this Option is outstanding:
(i) subdivides outstanding shares of Common Stock into a larger number of
shares, (ii) combines (including by way of reverse stock split) outstanding
shares of Common Stock into a smaller number of shares, or (iii) issues by
reclassification of shares of the Common Stock any shares of capital stock of
the Company, then in each case the Exercise Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding immediately before such event
and of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event, and the number of shares issuable upon
exercise of this Option shall be proportionately adjusted such that the
aggregate Exercise Price of this Warrant shall remain unchanged.

 

6. Compliance with Law. The exercise of the Option and the issuance and transfer
of shares of Common Stock shall be subject to compliance by the Company and the
Grantee with all applicable requirements of federal and state securities laws
and with all applicable requirements of any stock exchange on which the
Company’s shares of Common Stock may be listed. No shares of Common Stock shall
be issued pursuant to this Option unless and until any then applicable
requirements of state or federal laws and regulatory agencies have been fully
complied with to the satisfaction of the Company and its counsel. The Grantee
understands that the Company is under no obligation to register the shares of
Common Stock with the Securities and Exchange Commission, any state securities
commission or any stock exchange to effect such compliance.

 

7. Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal corporate offices. Any notice required to be delivered
to the Grantee under this Agreement shall be in writing and addressed to the
Grantee at the Grantee’s address as shown in the records of the Company. Either
party may designate another address in writing (or by such other method approved
by the Company) from time to time.

 

8. Governing Law. This Agreement will be construed and interpreted in accordance
with the laws of the State of Nevada without regard to conflict of law
principles.

 

9. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Grantee and the
Grantee’s beneficiaries, executors, administrators and the person(s) to whom the
Option may be transferred by will or the laws of descent or distribution.

 



-2-

 

 

10. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each provision of this Agreement shall be severable and
enforceable to the extent permitted by law.

 

11. Amendment. The Company has the right to amend, alter, suspend, discontinue
or cancel the Option, prospectively or retroactively; provided, that, no such
amendment shall adversely affect the Grantee’s material rights under this
Agreement without the Grantee’s consent.

 

12. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

 

13. Acceptance. The Grantee has read and understands the terms and provisions
thereof, and accepts the Option subject to all of the terms and conditions of
this Agreement. The Grantee acknowledges that there may be adverse tax
consequences upon exercise of the Option or disposition of the underlying shares
and that the Grantee should consult a tax advisor prior to such exercise or
disposition.

 

[signature page follows]

 

-3-

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 



  JERRICK MEDIA HOLDINGS, INC.         By:                           Name:     
Title:               ANDREW TAFFIN

 

-4-

 

 

EXHIBIT A

 

EXERCISE NOTICE

 

Jerrick Media Holdings, Inc.

2050 Center Avenue Suite 640

Fort Lee, NJ 07024

Attention: Secretary

 

1.Exercise of Option. Effective as of today, __________, 20__ the undersigned
(“Grantee”) hereby elects to exercise Grantee’s option (the “Option”) to
purchase shares (the “Exercised Shares”) of the common stock of Jerrick Media
Holdings, Inc., a Nevada corporation (the “Company”), pursuant to that certain
Stock Option Agreement made and entered into as of __, 2019 by and between the
Company and Grantee (the “Option Agreement”).

 

2.Delivery of Payment. Grantee herewith delivers to the Company the full
exercise price of the Exercised Shares, as set forth in the Option Agreement.

 

3.Representations of Grantee. Grantee acknowledges that Grantee has received,
read and understood the Option Agreement and agrees to abide, and be bound, by
their terms and conditions.

 

4.Rights as Stockholder. Until the issuance of the Exercised Shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or other distributions or any other rights as a stockholder shall exist with
respect to the Exercised Shares, notwithstanding the exercise of the Option. The
Exercised Shares shall be issued to Grantee as soon as practicable after the
Option is exercised in accordance with the Option Agreement.

 

5.Tax Consultation. Grantee understands that Grantee may suffer adverse tax
consequences as a result of Grantee’s purchase or disposition of the Exercised
Shares. Grantee represents that Grantee has consulted with any tax consultants
Grantee deems advisable in connection with the purchase or disposition of the
Exercised Shares and that Grantee is not relying on the Company for any tax
advice.

 

6.Restrictive Legends and Stop-Transfer Orders. Grantee understands and agrees
that the Company shall cause the legends set forth below, or substantially
equivalent legends, to be placed upon any certificate(s) evidencing ownership of
the Exercised Shares, together with any other legends that may be required by
the Company or by applicable federal or state securities laws:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR ANY STATE SECURITIES LAWS. THEY MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
OR AN EXEMPTION THEREFROM. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION
OF COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH OFFER, SALE, TRANSFER, PLEDGE OR
HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.

 



-5-

 

 

7.Stop-Transfer Notices. In order to ensure compliance with the restrictions
referred to herein and in the Option Agreement, the Company may issue
appropriate stop-transfer instructions to its transfer agent, if any, and, if
the Company transfers its own securities, it may make appropriate notations to
the same effect in its own records.

 

8.Refusal to Transfer. The Company shall not be required to transfer on its
books any Exercised Shares that have been Transferred in violation of any
provision hereof or to treat as owner of such Exercised Shares, or otherwise to
accord voting or dividend rights to, any purchaser or other transferee to whom
such Exercised Shares shall have been so Transferred. Any attempt to Transfer
Exercised Shares in violation hereof shall be null and void and shall be
disregarded by the Company.

 

9.Capitalized Terms. Unless otherwise defined herein, capitalized terms used
herein shall have the same defined meanings as set forth in the Option
Agreement.

 

10.Governing Law; Severability. This Exercise Notice shall be governed by and
construed in accordance with the laws of the State of Nevada without regard to
conflict-of-law principles. Should any provision contained herein be held as
invalid, illegal or unenforceable, such holding shall not affect the validity of
the remainder of this Exercise Notice, the balance of which shall continue to be
binding upon the parties with any such modification to become a part hereof and
treated as though originally set forth herein.

 



Accepted by the Company:           JERRICK MEDIA HOLDINGS, INC.             By:
      Name:     ANDREW TAFFIN Title:              

 

 

-6-

 

